Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-44 are pending. Claims 3-4, 6-8, 32-33, 35, 37 and 40-44 have been withdrawn due to non-elected claims. Claims 1-2, 5, 9-31, 34, 36 and 38 have been examined.

Election/Restriction
Applicant’s election with traverse of Group I, claims 1-39, and the species of claim 2, 5, 34, 36 and 38, in the reply filed on 08/11/2022 is acknowledged.
Applicants argued that it would not be unduly burdensome to perform a search on all of the claims together in the present application therefore the examiner must examine the entire application on the merits. This argument are found not persuasive as stated in the office action dated 06/22/2022. In brief, the two invention groups are independent or distinct from each other and species in the species groups are also independent or distinct from each other for the reasons outlined in detail in the office action dated 06/22/2022, for example, the independent or distinct groups and species require a different filed of search. Therefore the restriction requirement is maintained and made FINAL.

Priority
This application, Serial No. 16/985,970 (PGPub: US20210041434A1) was filed 08/05/2020. This application claims benefit of U.S. Provisional Patent Application 62/883,515 filed on 08/06/2019.

Information Disclosure Statements
The Information Disclosure Statements filed on 10/05/2020 and 01/12/2021 have been considered by the Examiner.

Claim Interpretation
Claim 1 recites the term “a binding kinetic parameter”, which is interpreted according to the specification Page 6, lns, 15-20 as a measurable binding kinetic factor that at least partially defines a given molecular interaction and can be employed to define its behavior. Binding kinetic parameters of interest include, but are not limited to, an association rate constant (i.e., ka, kon), a dissociation rate constant (i.e., ka, koff), a diffusion-limited rate constant (i.e., kM), an activation energy (i.e., EA), transport parameters such as diffusivity, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “the smoothed derivative”. Claim 28 is dependent on claim 1, however, there is no mentioning of ““a smoothed derivative” in claim 1, therefore the term “the smoothed derivative” lacks antecedent basis. For the purpose of compact prosecution the examiner is interpreting that claim 28 is dependent on claim 26. Clarification is required. Claim 29-31 which are dependent on claim 28 is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11-16, 18-25, 34, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20110223612A1, listed in IDS dated 01/12/2021) as evidenced by Adelman et al. (US20130231461A1) and Rigdon et al. (US20180190966A1).
Regarding claim 1, Wang teaches methods of quantitatively determining a binding kinetic parameter of a molecular binding interaction (Abstract), the method comprising: 
producing a magnetic sensor device comprising a magnetic sensor in contact with an assay mixture of a complex sample comprising a magnetically labeled molecule to produce a detectable molecular binding interaction (Par. 6). 
obtaining a real-time signal from the magnetic sensor (Par. 6); and 
quantitatively determining a binding kinetic parameter of the molecular binding interaction from the real-time signal (Par. 6).
Regarding the limitation of “assay mixture comprising 1% by mass or more of a complex sample comprising a magnetically labeled molecule”, Wang teaches the labeled molecules in the bulk compartment (C0) will diffuse to the surface (Par. 90) and C0 can be 6.8×10−7 M (Par. 171). Wang teaches the complex sample can be a serum sample, which has a density of 1.022 g/ml as evidenced by Adelman (Adelman Par. 45: the density of human serum using this method was 1.0220 g/ml). Wang teaches the magnetic nanoparticles are high moment magnetic nanoparticles such as Fe nanocrystals, which has a molecular weight of 56 g/ml as evidenced by Rigdon (Rigdon, Par. 94: the molecular weight for Fe is 56 g/mole). Therefore, if convert the C0 concentration to mass percentage, the mass percentage is equal to (6.8×10−7 x 1000 mol/ ml3x 56 g/mol)/ (1.022 g/ml) =3.73%. Therefore Wang teaches the assay mixture comprising 1% by mass or more of a complex sample since in the case where a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP § 2144.05 (I).

Regarding claims 2 and 5, Wang teaches the method wherein the complex sample is a blood sample (Par. 84: the complex sample is a blood sample, by which is blood or a fraction thereof, e.g., serum).

Regarding claims 11-13, Wang teaches the assay mixture comprising 1% by mass or more of a complex sample as outlined above as applied to claim 1. Although Wang does not specifically teach that the assay mixture comprises 10%, 50%, or 95% by mass or more of the complex sample, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim “the assay mixture comprises 10%, 50%, or 95% by mass or more of the complex sample” are for any particular purpose or solve any stated problem, and the prior art teaches that “the assay mixture comprising 1% by mass or more of a complex sample” may be varied because the mass percentage of a complex sample in the assay mixture may vary depending on different surface composition of the sensor.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the field of choosing appropriate mass percentage of a complex sample in the assay mixture.

Regarding claim 14, Wang teaches the method wherein the assay mixture comprises one or more additional components selected from: a buffer or a surfactant (Par. 83: the various components of the assay may be present in an aqueous medium, which may or may not include a number of additional components, e.g., salts, buffering agents, etc.; Par. 72: surfactants may be applied to the nanoparticles, such that the nanoparticles may be water-soluble; Par. 73: the particles may then be contacted with surfactants and biomolecules).

Regarding claims 15-16, Wang teaches the method wherein the assay mixture comprises 0.1% by mass or more of the surfactant (Par. 83: in some instances, contact is carried out under stringent conditions; the stringent hybridization conditions may be characterized by the presence of a hybridization buffer, where the buffer is characterized by one or more of the following characteristics: monidet NP40 (from 0.1 to 5%)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1).

Regarding claim 18, Wang teaches the method wherein assay mixture comprises a buffer (Par. 83: the various components of the assay may be present in an aqueous medium, which may or may not include a number of additional components, e.g., salts, buffering agents, etc.).

Regarding claim 19, Wang teaches the method wherein the buffer comprises bovine serum albumin (Par. 140: BSA blocking buffer).

Regarding claims 20-22, Wang teaches the method wherein the difference between the binding kinetic parameter determined from the real-time signal and the binding kinetic parameter determined from a control is 20-fold or 5-fold or less (Par. 9: the real-time binding curves shown in FIGS. 3( c) and 3(d) show monitoring of binding kinetics of CEA antibody to CEA antigen in parallel experiments in order to compare magnetonanosensor (GMR) and surface plasmon resonance (SPR) systems respectively. The GMR biosensor had a calculated value for kd of 4.4×10-4 s−1 while SPR experiments yielded a kd of 1.17×10-4 s−1. Therefore the calculated Kd difference between GMR and SPR is 3.76 fold (4.4/1.17=3.76). In the case where a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP § 2144.05 (I). It is noted that the term “a control” is interpreted according to Specification Page 31 lines 6-17 as a control method such as SPR method, therefore Wang teaches compare GMR method with SPR method which reads on the claimed limitation.

Regarding claim 23, Wang teaches the method wherein the difference between the binding kinetic parameter determined from the real-time signal and the binding kinetic parameter determined from the control is 2-fold or less ((Par. 9: the real-time binding curves shown in FIGS. 3( c) and 3(d) show monitoring of binding kinetics of CEA antibody to CEA antigen in parallel experiments in order to compare magnetonanosensor (GMR) and surface plasmon resonance (SPR) systems respectively, according to embodiments of the present disclosure. The GMR biosensor had a calculated value for ka of 5.0×104 M−1 s−1 while SPR experiments yielded a ka of 4.44×104 M−1 s−1. The calculated Ka difference between GMR and SPR is 1.13 fold (5.0/4.44=1.13). Therefore Wang teaches the claimed limitation because in the case where a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP § 2144.05 (I). It is noted that the term “the control” is interpreted according to Specification Page 31 lines 6-17 as a control method such as SPR method, therefore Wang teaches compare GMR method with SPR method which reads on the claimed limitation.

Regarding claims 24-25, Wang teaches the method of Claim 1 as described above, which includes all the limitations of instant claim 24 except the limitation of “wherein the difference between the binding kinetic parameter and the second binding kinetic parameter is 10-fold, or 2-fold or less”. Wang also teaches two types of sensor, for example, Wang teaches a first sensor having surface-bound EpCAM protein (Par. 174) and a second sensor having surface-bound carcinoembryonic antigen (CEA) (Par. 175). Wang teaches that the EpCAM antibody-antigen kon is 2.5×104 M−1 s−1 was obtained for EpCAM (Par. 174) and the CEA antibody-antigen kon was 3.3×104 M−1 s−1 (Par. 176), therefore the difference between these two binding kinetic parameters is 1.32 fold (3.3/2.5=1.32). Therefore Wang teaches the limitation of  “wherein the difference between the binding kinetic parameter and the second binding kinetic parameter is 10-fold, or 2-fold or less”, because in the case where a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP § 2144.05 (I).

Regarding claim 34, Wang teaches the method wherein the binding kinetic parameter is a diffusion-limited rate constant (kM) (Par. 5: a third kinetic parameter of interest is the diffusion rate constant, kM).

Regarding claim 36, Wang teaches the method wherein the magnetic sensor comprises a capture probe, wherein the capture probe and the magnetically labeled molecule each specifically bind to the molecule, and wherein the producing comprises sequentially applying the molecule and then the magnetically labeled molecule to the magnetic sensor (Par. 126 described the detailed protocol regarding the magnetic sensor which teaches the claimed limitations, for example, Wang Par. 126 teaches the following steps: 1) sensor surfaces were functionalized to provide for stable association of a binding pair member, e.g., a capture antibody, first biomolecule, etc., onto the sensor surface; 2) blocking; 3) the sensor surface was contacted with a solution of the first biomolecule of interest; 4) Following incubation, a solution containing the second biomolecule pre-labeled with the tag of interest (e.g., magnetic nanoparticle particle) was contacted with the sensor surface).

Regarding claim 38, Wang teaches the method wherein the magnetic sensor is a spin valve sensor (Par. 44: the magnetic sensor is a spin valve detector).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20110223612A1) as evidenced by Adelman et al. (US20130231461A1) and Rigdon et al. (US20180190966A1), as applied to claim 1 above, further in view of Liu (US20150219544A1).
Regarding claims 9-10, Wang teaches the method wherein the complex is a blood sample. Wang does not specifically teach the blood sample is obtained from or derived from a human.
Liu teaches a detection device embedded in a substrate configured to detect cells labeled with magnetic beads; the detection device comprises a plurality of magnetic sensing elements. Each of the magnetic sensing elements comprises a Hall-effect sensor configured to detect a magnetic characteristic of a magnetic bead labeled to a cell (Abstract). Liu teaches the sample is a human whole blood sample.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Wang, to obtain the blood sample from a human, because Wang is generic with respect to the source of the blood sample and one skilled in the art would have been motivated to use the appropriate source for obtaining the blood sample such as obtaining a blood sample from a human.  One of skill in the art would have a reasonable expectation of success in combining Wang with Liu because both are directed to a method of using a magnetic sensor to analyze blood sample.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20110223612A1) as evidenced by Adelman et al. (US20130231461A1) and Rigdon et al. (US20180190966A1), as applied to claims 1 and 14 above, further in view of Schawaller et al. (US20160077089A1).
Regarding claim 17, wang teaches the method of Claims1 and 14 as outlined in detail above. Wang further teaches using NP40 as surfactant (Wang, Par. 83).
Wang does not specifically the method wherein the surfactant is Polysorbate 20.
Schawaller teaches using surfactant such as TWEEN 20 (polysorbate 20; polyoxyethylene (20) sorbitan monolaurate) or NP40 (nonyl phenoxypolyethoxylethanol).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Wang, to use polysorbate 20 as a surfactant, as taught by Schawaller. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent surfactant and since the same expected lowering surface tension would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired types of surfactants.
One of skill in the art would have a reasonable expectation of success in combining Wang with Schawaller because both are directed to a method of using surfactant.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20110223612A1), as evidenced by Adelman et al. (US20130231461A1) and Rigdon et al. (US20180190966A1), as applied to claim 1 above, further in view of D'Ascenzi et al. (US20100253934A1). 
Regarding claim 26, Wang teaches  the method of Claim 1 as outlined in detail above. 
Wang does not teach the method further comprising producing a smoothed derivative of the real-time signal from the real-time signal.
D'Ascenzi teaches a method of analyzing the composition of a protein-containing sample by electromagnetic spectroscopy, and derivatising the obtained spectrum to obtain a derivative spectrum of the sample. The derivative spectrum may optionally be compared to a reference spectrum, to assess stability, contamination etc. relative to the reference (Abstract).
In detail, D'Ascenzi teaches the importance of smoothing derivatives in quantitative analytical applications. D'Ascenzi teaches in application of differentiation in quantitative analytical applications, it is preferable to use differentiation in combination with smoothing, in order to optimize the signal-to-noise ratio (Par. 123). D'Ascenzi teaches the technique is illustrated in FIG. 7. Window 1 shows a Gaussian band with a small amount of added noise. Windows 2, 3, and 4, show the first derivative of that signal with increasing smooth widths. It can be seen that, without sufficient smoothing, the signal-to-noise ratio of the derivative can be substantially poorer than the original signal. However, with adequate amounts of smoothing, the signal-to-noise ratio of the smoothed derivative can be better than that of the unsmoothed original. This effect is even more striking in the second derivative of the signal, as shown on FIG. 8. In this case, the signal-to-noise ratio of the unsmoothed second derivative (Window 2) is so poor that it is not possible to see the signal visually (Par. 124).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Wang, to produce a smoothed derivative of the real-time signal from the real-time signal, as taught by D'Ascenzi, for the purpose of optimizing the signal-to-noise ratio as taught by D'Ascenzi (D'Ascenzi Par. 123).
One of skill in the art would have a reasonable expectation of success in combining Wang with D'Ascenzi because both are directed to a method of analyzing unprocessed signals generated by a detector.

Regarding claim 27, Wang in view of D'Ascenzi teaches the method wherein the smoothed derivative of the real-time signal contains only a single change in sign (Wang, Fig. 3 (c) shows that smoothed derivative of the real-time signal contains only a single change in sign between the binding section and the releasing section).

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20110223612A1) in view of D'Ascenzi et al. (US20100253934A1), as evidenced by Adelman et al. (US20130231461A1) and Rigdon et al. (US20180190966A1), as applied to claims 1 and 26 above, further in view of Yoshikawa (US20100299103A1), as evidenced by Ghignoni (US5337055A, Pub date: 08/09/1994).
Regarding claim 28, Wang in view of D'Ascenzi  teaches the method of Claims 1 and 16 as outlined in detail above. 
Wang in view of D'Ascenzi also teaches producing a smoothed real-time signal (D'Ascenzi, Par. 114: Smoothing: the data points of a signal are modified so that individual points that are higher than the immediately adjacent points (presumably because of noise) are reduced, and points that are lower than the adjacent points are increased, thereby leading to a smoother signal. Provided the true underlying signal is smooth, then the true signal will not be much distorted by smoothing, but the noise will be reduced. Where necessary, smoothing may be used in the present invention to reduce noise; D'Ascenzi, Par. 115: the invention further comprises the step of smoothing the spectrum before or after the step of derivatising the spectrum). 
Wang in view of D'Ascenzi does not specifically teach the method further comprising producing an absolute value of the smoothed derivative from the real-time signal.
Yoshikawa teaches a defocus amount calculation process (S31) and defocus amount reliability calculation process (S32) (Par. 68, Fig. 12). 
In detail, Yoshikawa teaches that FIG. 16E shows a graph of the φm(x, y) calculation result. The region where the defocus value reliability is lower than the reference is indicated by hatching. In the phase information correction process in step S43, original φ(x, y) is calculated by correcting information in which the region where the defocus value reliability is lower than the reference is omitted of φm(x, y). The omitted information is corrected using continuity of phases φw before unwrapping (Par. 81). Yoshikawa teaches that the correction method will be described in detail below with reference to FIGS. 17A to 17E. FIG. 17A is a graph showing phases before unwrapping in correspondence with FIG. 16E. FIG. 17B is a graph of dφw(x, yi)/dx as derivative values (difference values) of the phases φw(x, yi). At positions x=xV1, xV2, and xV3 where the absolute values of the derivative values of the phases are large, phase discontinuity occurs. At a position x=xI1 where the signs of the derivative values of the phases are inverted, a surface slope changes. These points will be referred to as specific points of phase changes (Par. 82). Therefore, Yoshikawa teaches using the absolute values of the derivative values to determine the location of the phase discontinuity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Wang in view of D'Ascenzi, to produce an absolute value of the smoothed derivative from the real-time signal, as taught by Yoshikawa, for the purpose of determining the location of the discontinuity as taught by Yoshikawa (Yoshikawa, Par. 82). 
One of skill in the art would have a reasonable expectation of success in combining Wang in view of D'Ascenzi with Yoshikawa because both are directed to a method of analyzing derivatives charts of signals.

Regarding claims 29-31, Wang in view of D'Ascenzi and Yoshikawa teaches the method wherein the smoothed real-time signal does not contain a discontinuity (Wang, Par. 85: the signal obtained is a continuous set of data points; Wang Fig. 3 (a)-(b) shows no discontinuity). Wang in view of D'Ascenzi and Yoshikawa also teaches the method of determining the location of the discontinuity (Yoshikawa Par. 82: at positions x=xV1, xV2, and xV3 where the absolute values of the derivative values of the phases are large, phase discontinuity occurs). 
Although Wang in view of D'Ascenzi and Yoshikawa does not specifically teach the method wherein the discontinuity is located where the absolute value of the smoothed derivative of the real-time signal is 5 times, or 25 times, or 100 times or more than the average absolute value of the smoothed derivative of the real-time signal, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim “the absolute value of the smoothed derivative of the real-time signal is 5 times, or 25 times, or 100 times or more than the average absolute value of the smoothed derivative of the real-time signal” are for any particular purpose or solve any stated problem, and the prior art teaches that “the difference between the absolute value of the smoothed derivative and the average absolute value of the smoothed derivative of the real-time signal” may be varied because it is well known in the art that the discontinuity can be detected when the derivative of the current point differs from the average of several previously calculated derivatives by a certain percentage as evidenced by Ghignoni (Ghignoni, claim 6).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the field of detection of the location of a discontinuity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1677                                                                                                                                                                                             

/REBECCA M GIERE/           Primary Examiner, Art Unit 1677